Citation Nr: 0833281	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
Dependency and Indemnity Compensation (DIC).

2.  Entitlement to service connection for squamous cell 
carcinoma of the hypopharynx, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1965, from July 1968 to July 1971, and from January 1977 to 
March 1985.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO). 

At that time, the RO notified the appellant of its denial of 
her claim of entitlement to service connection for the cause 
of the veteran's death.  The RO determined that the veteran's 
death was not due to his military service.  The veteran's 
spouse filed a notice of disagreement for denial of that 
claim and as to entitlement to Dependency and Indemnity 
Compensation (DIC) in September 2005.  A February 2006 
statement of the case (SOC) listed as the issue, entitlement 
to service connection for the cause of the veteran's death.    

In June 2008, the appellant testified before the undersigned 
at a Travel Board hearing at the RO.

The issue of entitlement to service connection for squamous 
cell carcinoma of the hypopharynx, for accrued benefits 
purposes, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in June 2002.  The immediate cause of 
death was hypoxaemic respiratory failure, with other 
significant conditions of squamous cell carcinoma of the 
hypopharynx in February 1997, and recurrence in the floor of 
mouth in February 2002. 

2.  The veteran is presumed to have been exposed to Agent 
Orange in service, and such exposure as likely as not caused 
head and neck cancer, which was a contributory cause of the 
veteran's death.   


CONCLUSION OF LAW

The criteria to establish entitlement to service connection 
for the cause of the veteran's death for purposes of the 
appellant receiving DIC have been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating her claim 
for service connection for the cause of the veteran's death 
for purposes of the appellant receiving Dependency and 
Indemnity Compensation.

II.  Analysis

The appellant claims entitlement to service connection for 
the cause of the veteran's death for purposes of the 
appellant receiving Dependency and Indemnity Compensation 
(DIC).  

The law provides Dependency and Indemnity Compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310. Issues involved in a 
survivor's claim for DIC based on the cause of the veteran's 
death under section 1310 of the statute is decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  See 38 C.F.R. § 20.1106.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." 
38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  The veteran's certificate 
of death lists the cause of the veteran's death as hypoxaemic 
respiratory failure. The certificate indicated that this 
condition was associated with other significant conditions, 
listed as a history of squamous cell carcinoma of hypopharynx 
in February 1997 and recurrence of that on the floor of the 
mouth in February 2002; which contributed to death, but did 
not result in the underlying cause of death (hypoxaemic 
respiratory failure).  

The early medical history of the veteran's squamous cell 
carcinoma is well documented in the private medical records 
contained in the claims file, and reflected in an April 2002 
letter from Arun Kumar, M.D., to Matthew Nagorksy, M.D.  In 
brief, the veteran was first diagnosed with keratinizing 
squamous cell carcinoma of the hypopharynx in February 1997.  
He was referred for treatment to Matthew Nagorksy, M.D., who 
performed panendoscopy, followed by bilateral radical neck 
dissection, total laryngo-pharyngo-esophagectomy with gastric 
pull-up in February 1997.  Pathology was consistent with 
invasive, well to moderately differentiated keratinizing 
squamous cell carcinoma.  Lymph nodes were negative for 
carcinoma.  

After surgery, the veteran received radiation therapy for 
four weeks, and subsequently did well until December 2001, 
when a dentist found an abnormality in the oral cavity.  Dr. 
Nagorksy performed an endoscopy and biopsy of the left floor 
of the mouth in January 2002, which revealed invasive, 
moderately differentiated keratinizing squamous cell 
carcinoma.  This was excised in February 2002, and 
examination showed invasive carcinoma at the posterior 
margin.  

In April 2002 a CT scan of the neck showed a large subglottic 
mass on the left side at the level of the neck and mandible, 
and a right 1.5 cm lymph node below the level of the 
mandible.  Later in April 2002, a fine needle aspiration 
biopsy of the left neck was positive for malignancy.  

Dr. Nagorsky referred the veteran to Dr. Kumar for possible 
chemotherapy, and he was seen there later in April 2002.  At 
that time the veteran denied any new symptoms but admitted to 
a 10 pound weight loss over the previous three weeks.  Dr. 
Kumar reviewed the veteran's history, and after examination 
the letter contains an impression of locally recurrent head 
and neck carcinoma; post bilateral radical neck dissection 
and laryngo-pharyngo-esophagectomy and gastric pull-up 
surgery, followed by radiation. 

In a November 2007 letter from Dr. Nagorsky, he noted that he 
had provided care for the veteran from 1997 until his death 
in the spring of 2002.  Dr. Nagorsky summarized the veteran's 
carcinoma medical history, noting that the veteran had never 
smoked and that his only risk factor for head and neck 
squamous cell carcinoma was the exposure to Agent Orange 
during his military service.  Dr. Nagorsky stated that after 
the February 1997 surgical excision and radiation, the 
veteran did well until late 2001 when he developed a second 
primary tumor in the left floor of the mouth.  Dr. Nagorsky 
stated that the veteran was treated aggressively until he 
succumbed to the metastic disease in the spring of 2002.  

Dr. Nagorsky concluded with an opinion, that after thoroughly 
reviewing the case history, especially given the lack of 
other risk factors, that the veteran's two separate primary 
squamous cell carcinomas developed as a result of his 
exposure to the known carcinogen, Agent Orange, during 
military service.

In response to a request for a medical opinion, in January 
2008 a VA examiner provided an opinion addressing the 
etiology of the veteran's death due to metastatic disease in 
spring 2007.  The report of that opinion shows that the 
examiner reviewed the medical records and noted that at one 
time at a social intake, it was noted that the veteran was 
drinking approximately between three to four shots of alcohol 
per day; and that he stopped when he was diagnosed with 
diabetes.  The examiner noted that it was well-known that 
alcohol is a carcinogenic and can cause head and neck cancer.  
The examiner noted that it was also well-known that Agent 
Orange had implications for larynx cancer.

Based on the foregoing, the examiner opined that "it is 
least as likely as not that Agent Orange during his military 
exposure was a cause of" the veteran's head and neck cancer.  
The examiner noted also that it was well-known that once a 
patient does have head and neck cancer that he has a high 
rate of subsequent recurrence in the other area of head and 
neck.  The examiner concluded that it is least as likely as 
not that the head and neck cancer on the posterior pharyngeal 
wall with extension into the esophagus is related to Agent 
Orange.  He noted that drinking alcohol would go down into 
the esophagus also.

At the time of the veteran's death, service connection status 
was not in effect for any condition shown to be associated 
with the cause of the veteran's death; to include squamous 
cell carcinoma of the hypopharynx, which is shown in the 
evidence above to be associated with the cause of the 
veteran's death.  

In order to grant service connection for the cause of the 
veteran's death-on the basis that squamous cell carcinoma of 
the hypopharynx caused the veteran's death-there must be 
evidence proving that the disease was service connected.  A 
grant of service connection for a disability requires medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The determination as to whether these Hickson 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2007).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
malignant tumors may be established based on a legal 
"presumption" by showing that any of the conditions listed 
under 38 C.F.R. § 3.309 was manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 
3.309.  There is no such evidence within one year of the date 
of the veteran's separation from service, and this aspect is 
not discussed further.

Another regulatory presumption involves presumed exposure to 
herbicides used in Vietnam during that war.  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  If so, the veteran is thereby 
entitled to a presumption of service connection for certain 
disorders listed under 39 C.F.R. § 3.309(e) (2007).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The appellant claims that the carcinoma that caused the 
veteran's death resulted from exposure to Agent Orange in 
service.  The veteran's DD Form 214 (his report of 
discharge), shows that the veteran served in Vietnam.  
Because the veteran served in the Republic of Vietnam during 
the Vietnam Era, he is entitled to the legal presumption that 
he was exposed to an herbicide agent (i.e., Agent Orange) 
while there.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  Thus, the veteran is shown-by 
legal presumption-to have been exposed to Agent Orange 
during service in Vietnam.

The veteran's carcinomas apparently are not listed among the 
presumptive diseases for which service connection may be 
granted on the basis of exposure to herbicides under 38 
C.F.R. § 3.309(e).  Therefore, service connection may not be 
granted for his specific carcinoma on the basis of the 
presumptive regulatory provisions just discussed.  
Nevertheless, service connection for claimed residuals of 
exposure to herbicides also may be established by showing 
that a disorder resulting in disability is, in fact, causally 
linked to such exposure.  See Brock v. Brown, 10 Vet. App. 
155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 
C.F.R. § 3.303.  And more generally, service connection may 
of course be established on a direct basis, if there is 
medical evidence otherwise linking a current diagnosis to 
service.  38 C.F.R. § 3.303.

In this case, as discussed above, there is such evidence 
linking the veteran's head and neck cancer to service by way 
of the presumed exposure to Agent Orange in service.  The two 
opinions discussed above both link the veteran's exposure to 
Agent Orange in service to the veteran's diagnosed carcinoma 
of the head and neck.  There are no opinions or preponderance 
of medical evidence otherwise to the contrary.  

The medical evidence-particularly the two opinions discussed 
above-further shows that the carcinomas were a principal 
cause of death; or at the very least "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Even considering some evidence to the contrary with respect 
to previous drinking habits, the evidence of record is at 
least in relative equipoise.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the cause of the veteran's death was incurred in service; 
that the cause of the veteran's death was related to service.


ORDER

Service connection for the cause of the veteran's death, for 
purposes of the appellant receiving Dependency and Indemnity 
Compensation, is granted.


REMAND

A remand of this case to the AMC/RO is necessary for the 
following reasons. 
Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid will, upon the death of the 
veteran, be paid to the veteran's spouse, children, or 
dependent parent. 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2007).

At the time of his death, the veteran had a pending claim 
(perfected appeal to the Board) of entitlement to service 
connection for squamous cell carcinoma of the hypopharynx.     

The veteran's claim terminated with his death; however, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim (filed within one 
year of the death of the veteran) for accrued benefits.  See 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. § 
5121.  For a surviving spouse to be entitled to accrued 
benefits, the threshold requirement is that "the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. 
Cir. 1998).

Thus, while the claim for accrued benefits is separate from 
the claim of service connection filed by the veteran prior to 
his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed.Cir. 1998).  The veteran died in June 
2002, and the appellant filed a claim for accrued benefits in 
February 2003; which is timely as it was filed within one 
year of his death.  

Because the veteran had a claim pending at the time of his 
death, the appellant's claim for accrued benefits must be 
adjudicated on the merits.  See Taylor v. Nicholson, 21 Vet. 
App. 126 (2007).  As the RO has not yet considered the merits 
of the accrued benefits claim, a remand for that action is 
now necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (via 
"VCAA letter"), which includes an 
explanation as to the evidence and 
information required to substantiate her 
claim for accrued benefits, as well as the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After providing the appellant notice 
pursuant to the instruction above, and the 
appropriate time period thereafter for the 
appellant to submit any additional 
evidence on the matter; then adjudicate 
the claim of entitlement to service 
connection for squamous cell carcinoma of 
the hypopharynx, for the purposes of 
accrued benefits.  If the claim is denied, 
the appellant must be notified of the 
denial and advised of her appellate 
rights.  

The appellant is reminded that to obtain 
appellate jurisdiction of an issue not 
currently in appellate status, a timely 
appeal (consisting of a notice of 
disagreement, and after issuance by the RO 
of a Statement of the Case, a substantive 
appeal) must be perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


